J-S58031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.B., A MINOR         :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: J.B., MOTHER                   :          No. 132 MDA 2016

             Appeal from the Order Entered December 18, 2015
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000178-2015


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED AUGUST 12, 2016

      Appellant, J.B. (“Mother”), appeals from the order entered in the York

County Court of Common Pleas, which granted the petition of the York

County Offices of Children, Youth & Families (“CYF”) for involuntary

termination of Mother’s parental rights to her minor child, M.B. (born

January 2009) (“Child”). In her companion appeal docketed at No. 180 MDA

2016, Mother challenged the same order and raised the same issues on

appeal. Upon a thorough review of the record, the arguments presented in

the companion appeal, and the applicable law, we concluded that Mother’s

companion appeal was timely filed and the court properly terminated

Mother’s parental rights to Child.   Accordingly, we affirmed.   Due to that

disposition, we decline to address Mother’s issues for a second time.

Therefore, we dismiss this appeal as duplicative.




_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58031-16


     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/12/2016




                          -2-